NO. 07-08-0220-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 6, 2008

______________________________


BARRY DWAYNE MINNFEE, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 25,746-A; HON. HAL MINER, PRESIDING

_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Barry Dwayne Minnfee attempts to appeal from an order revoking his probation and
adjudicating him guilty of sexual assault.  Sentence was imposed on April 30, 1992. 
However, notice of appeal was not filed until May 16, 2008.  We dismiss for want of
jurisdiction.  
          To be timely, a notice of appeal must be filed within 30 days after the sentence is
imposed or suspended in open court or within 90 days after that date if a motion for new 
trial is filed.  Tex. R. App. P. 26.2(a).  Appellant’s notice of appeal was clearly filed after the
appropriate deadline.  
          A timely filed notice of appeal is essential to invoke our appellate jurisdiction.  Olivo
v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If it is untimely, we can take no
action other than to dismiss the proceeding.  Id. at 523.  Appellant’s notice being untimely
filed, we have no jurisdiction over the matter and dismiss the appeal.
          Accordingly, appellant’s appeal is dismissed.

 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.